Citation Nr: 0915860	
Decision Date: 04/28/09    Archive Date: 05/07/09

DOCKET NO.  07-25 114	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Baltimore, 
Maryland


THE ISSUES

1.  Entitlement to service connection for asthma.

2.  Entitlement to service connection for chronic pain 
syndrome.

3.  Entitlement to service connection for hearing loss.

4.  Entitlement to service connection for gastroesophageal 
reflux disease (GERD).

5.  Entitlement to service connection for H Pylori Syndrome.

6.  Entitlement to service connection for stomach ulcers.

7.  Entitlement to service connection for residuals of 
tonsillitis.

8.  Entitlement to service connection for chronic bronchitis.

9.  Entitlement to service connection for a back disability.

10.  Entitlement to service connection for a left knee 
disability.

11.  Entitlement to service connection for tinnitus.

12.  Entitlement to service connection for a right hand 
disability including peripheral neuropathy and a scar.

13.  Entitlement to service connection for headaches.

14.  Entitlement to service connection for a left ankle 
disability.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

N. T. Werner, Counsel


INTRODUCTION

The Veteran served on active duty from December 2000 to April 
2004. 

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a March 2006 decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Baltimore, Maryland.  In March 2009, the Veteran testified at 
a central office hearing before the undersigned.

A review of the claims file shows that the Veteran, at her 
March 2009 hearing, raised a claim of entitlement to service 
connection for a right knee disability including secondary to 
her left knee disability.  This issue, however, is not 
currently developed or certified for appellate review.  
Accordingly, it is referred to the RO for appropriate action. 

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

The Board notes that the Veteran, at her March 2009 hearing, 
identified for the first time in-service and post-service 
records which may be helpful to her claim.  Specifically, the 
Veteran testified at her personal hearing that she received 
in-service treatment for many of her claimed disabilities at 
the Bethesda Naval Hospital as well as at the base hospitals 
at Great Lakes, Andrews Air Force Base, and at Pensacola.  
She also reported that she received treatment at a facility 
in Lemoore, California.  Moreover, she reported that since 
her September 2004 separation from military service, she 
received treatment at the Irving Street VA Medical Center and 
at the Greenbelt Center, a community based clinic, both 
located in Washington, DC.  

Therefore, the Board finds that a remand is required to 
attempt to obtain the Veteran's records from all of the above 
locations.  See 38 U.S.C.A. § 5103A(b) (West 2002); Russo v. 
Brown, 9 Vet. App. 46 (1996) (where a Veteran's service 
treatment records are not available, the Board has a 
heightened duty to, among other things, assist the claimant 
in developing the claim); Ivey v. Derwinski, 2 Vet. App. 320, 
323 (1992) (when reference is made to pertinent medical 
records, VA is on notice of their existence and has a duty to 
assist the Veteran to attempt to obtain them); Bell v. 
Derwinski, 2 Vet. App. 611 (1992) (VA adjudicators are deemed 
to have constructive notice of VA treatment records).  

In this regard, given the Veteran's testimony regarding her 
back disability being caused by an in-service motor vehicle 
accident in Lemoore, California, on remand an attempt should 
also be made to obtain the Police Report and/or Accident 
Report, if any, prepared in connection with the incident.  
Id. 

As to entitlement to service connection for asthma, a back 
disability, a left knee disability, tinnitus, a right hand 
disability including peripheral neuropathy and a scar, 
headaches, and a left ankle disability, while the Veteran was 
provided a VA examinations in June 2005, the Board finds that 
on remand the claimant should be provided another VA 
examination because at least one of those examiners did not 
have the Veteran's claims file and neither examiner provided 
an adequate medical opinion as to the origins of the 
Veteran's disabilities.  38 U.S.C.A. § 5103A(d) (West 2002); 
McLendon v. Nicholson, 20 Vet. App. 79 (2006).

As to entitlement to service connection for chronic pain 
syndrome, hearing loss, GERD, H Pylori Syndrome, stomach 
ulcers, residuals of tonsillitis, and chronic bronchitis, if 
the above development provides the Veteran with diagnoses for 
these disabilities, then on remand she should also be 
provided a VA examination to obtain a medical opinion as to 
the origins of these disabilities.  Id. 

As to entitlement to service connection for chronic pain 
syndrome, the Board finds that while the appeal is in remand 
status the Veteran should also be provided 38 U.S.C.A. 
§ 5103(a) notice because neither of the notice letters 
currently found in the record specifically addressed this 
issue.  See Overton v. Nicholson, 20 Vet. App. 427 (2006).

Accordingly, the appeal is REMANDED to the RO/AMC for the 
following actions:

1.  The RO/AMC should obtain and 
associate with the record all of the 
Veteran's records that may be on file 
with the Bethesda Naval Hospital; the 
base hospitals at Great Lakes, Andrews 
Air Force Base, and at Pensacola; and the 
facility in Lemoore, California.  Because 
these are Federal records, efforts to 
obtain the requested records should be 
ended only if it is concluded that the 
records sought do not exist or that 
further efforts to obtain those records 
would be futile.  If the records cannot 
be located or no such records exist, the 
Veteran should be notified in writing.  
All actions to obtain the requested 
records should be documented fully in the 
claims file.

2.  After obtaining all needed 
authorizations, the RO/AMC should obtain 
and associate with the record all of the 
Veteran's post-Separation 2004 records 
that are on file with the Irving Street 
VA Medical Center and the Greenbelt 
Center.  As to the VA records, efforts to 
obtain the requested records should be 
ended only if it is concluded that the 
records sought do not exist or that 
further efforts to obtain those records 
would be futile.  If any of the records 
cannot be located or no such records 
exist, the Veteran should be notified in 
writing.  All actions to obtain the 
requested records should be documented 
fully in the claims file.

3.  After obtaining all needed 
authorizations, the RO/AMC should obtain 
and associate with the record any Police 
Report and/or Accident Report prepared in 
connection with the Veteran's motor 
vehicle accident in Lemoore, California.

4.  After undertaking the above 
development to the extent possible, the 
RO/AMC should arrange for the Veteran to 
be provided VA examinations in connection 
with her claims of service connection for 
asthma, a back disability, a left knee 
disability, tinnitus, a right hand 
disability including peripheral 
neuropathy and a scar, headaches, and a 
left ankle disability.  The claims folder 
is to be provided to the examiners for 
review in conjunction with the 
examinations.  After a review of the 
record on appeal and an examination of 
the Veteran, the examiners should provide 
answers to the following questions:

a.  Is there clear and unmistakable 
evidence that the Veteran had asthma 
prior to her entry onto active duty?

b.  If so, is there clear and 
unmistakable evidence that the 
Veteran asthma was not aggravated by 
her military service?

c.  If the record does not show by 
clear and unmistakable evidence that 
the Veteran suffered from asthma 
prior to entry onto active duty, the 
examiner should provide any opinion 
as to whether it is at least as 
likely as not (i.e., 50 percent or 
greater degree of probability) that 
the Veteran's current asthma began 
during service or is causally linked 
to any incident of service, 
including her in-service 
vaccinations for the flue?

d.  As to the back disability, left 
knee disability, tinnitus, a right 
hand disability including peripheral 
neuropathy and a scar, headaches, 
and the left ankle disability, is it 
at least as likely as not (i.e., 50 
percent or greater degree of 
probability) that any of the 
Veteran's disabilities and/or its 
residuals began during service or 
are causally linked to any incident 
of service?

e.  Is it at least as likely as not 
(i.e., 50 percent or greater degree 
of probability) that any arthritis 
of the back, left knee, and/or left 
ankle manifested itself to a 
compensable degree in the first 
post-service year?

The examiner is advised that the term 
"as likely as not" does not mean within 
the realm of possibility.  Rather, it 
means that the weight of medical evidence 
both for and against a conclusion is so 
evenly divided that it is medically sound 
to find in favor of causation as to find 
against causation.  More likely and as 
likely support the contended causal 
relationship; less likely weighs against 
the claim.  

The examiner is requested to provide a 
rationale for any opinion expressed.  

5.  If the above development documents 
the Veteran being diagnosed with chronic 
pain syndrome, hearing loss, GERD, H 
Pylori Syndrome, stomach ulcers, 
residuals of tonsillitis, and/or chronic 
bronchitis, then as to each disability 
for which she was given a diagnosis, the 
RO/AMC should arrange for the Veteran to 
be provided a VA examination.  The claims 
folder is to be provided to the examiners 
for review in conjunction with the 
examinations.  After a review of the 
record on appeal and an examination of 
the Veteran, the examiners should provide 
answers to the following questions:

a.  Is it at least as likely as not 
(i.e., 50 percent or greater degree 
of probability) that any of the 
Veteran's disabilities and/or its 
residuals began during service or 
are causally linked to any incident 
of service?

b.  Is it at least as likely as not 
(i.e., 50 percent or greater degree 
of probability) that any ulcer 
disease manifested itself to a 
compensable degree in the first 
post-service year?

The examiner is advised that the term 
"as likely as not" does not mean within 
the realm of possibility.  Rather, it 
means that the weight of medical evidence 
both for and against a conclusion is so 
evenly divided that it is medically sound 
to find in favor of causation as to find 
against causation.  More likely and as 
likely support the contended causal 
relationship; less likely weighs against 
the claim.  

The examiner is requested to provide a 
rationale for any opinion expressed.  

6.  After undertaking the above 
development, the AMC/RO should provide 
the Veteran with initial Veterans Claims 
Assistance Act of 2000 (VCAA) notice in 
accordance with the United States Court 
of Appeals for Veterans Claims (Court) 
holding in Dingess v. Nicholson, 
19 Vet. App. 473 (2006) as to entitlement 
to service connection for chronic pain 
syndrome and updated VCAA notice as to 
all of the other issues on appeal.  Also 
see 38 U.S.C.A. §§ 5103, 5103A (West 
2002); 38 C.F.R. § 3.159 (2008).

7.  Thereafter, the RO/AMC should 
readjudicate the claims.  If any of the 
benefits sought on appeal remains denied, 
the Veteran and her representative should 
be provided a supplemental statement of 
the case (SSOC).  The SSOC must contain 
notice of all relevant actions taken on 
the claims for benefits, to include a 
summary of the evidence received, and any 
evidence not received, and all applicable 
laws and regulations considered pertinent 
to the issues currently on appeal.  A 
reasonable period of time should be 
allowed for response. 

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or by 
the Court for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 
U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



_________________________________________________
DAVID L. WIGHT
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board is appealable to the Court.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2008).

